DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/Restrictions
Applicant's election with traverse of Invention I, Group I directed to (Claims 1-2 & 5-12) in the reply filed on (4-25-2022) is acknowledged. The traversal is on the ground(s) that the newly amended features are unique and make a contribution over the prior art.  This is not found persuasive because as detailed in the rejection below, the amended features are found not to be unique nor do they make a contribution over the prior art of S. Crump (US-5,340,433). Consequently, the requirement is still deemed proper and is therefore made FINAL. Accordingly, all other inventions i.e. (Claims 13-38) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (4-25-2022).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 9 & 11-12 must be depicted, in particular the plunger is further arranged to wipe an inside surface of the barrel (Claim 9), a composition of the glass feedstock varies over a length of the feedstock (Claim 11), and an insert positioned between the barrel and the feedstock (Claim 12), respectively, must both be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because currently the reference characters (78) & (82) used to depicted the furnace and cavity, respectively, seem to be pointing at the same thing, which is a blank space. The arrows for these two should be extended to their appropriate part or the part should be clearly depicted. Noting, that reference character (10) is understood utilized to depicted the entire system / apparatus. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 1 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination it will be understood that the furnace is positioned on the nozzle.
The term “about” in claim 10 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it will be understood that the glass feedstock rod has a diameter greater than 1 mm.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, & 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crump (US-5,340,433, hereinafter Crump).
A glass article manufacturing system, comprising: 
a crucible comprising a barrel and a nozzle, 
the barrel configured to accept a glass feedstock; 
a heating system comprising: 
a primary heater disposed in thermal communication with the nozzle, and configured to heat the feedstock within the nozzle; and 
a secondary heater spaced from the primary heater, 
the secondary heater comprising at least one of: 
(i) a furnace positioned proximate the nozzle and configured to anneal the extruded feedstock, and 
(ii) a surface heater configured to heat a build surface that receives the extruded feedstock from the nozzle; and 
an actuator positioned proximate the barrel that extrudes the feedstock through the nozzle as extruded feedstock.
Crump teaches the following:
(Col. 7, lines 19-23) teaches that the supply rod 46 is inserted into supply chamber 50 of dispensing head 2 through a guide sleeve 48 as is best shown in (Fig. 3). Various means may be utilized for advancing supply rod 46 through supply chamber 50 as material from the rod is dispensed through nozzle 4. 
(Col. 6, lines 65) teaches that Various material may be used for the rod, (Col. 7, lines 3-7) teaches that glass, and particularly Corning glass, would also be satisfactory. Materials of varying degree of transparency would be useful in forming certain objects, such as for forming windows in model buildings.
(Col. 21, lines 41-49) teaches that a main electric resistance strip heaters disposed lengthwise along the internal wall surfaces of manifold 162 serve to initially heat and liquefy the solid supply materials 172 and 174; This is expanded on (Col. 7, lines 59-65) highlighting that the primary heater has a controller that allows for varying the temperature.
It should be noted that only a single type of the secondary heater options is required, however Crump teaches three types of secondary heaters as detailed below and found in (Col. 21, lines 44-49), (Col. 10, lines 5-9) & (Col. 9, lines 14-19) for each of the various acceptable secondary heater varieties mentioned, respectively. 
The first being found in (Col. 21, lines 44-49) teaching a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. This is expanded on (Col. 3, lines 64-End & Col. 4, lines 1) and (Col. 8, lines 35-43) highlighting that the secondary heater has a controller that allows for varying the temperature. Highlighting, while no discrepancies are perceived to exist it is understood that the temperature selected impacts the liquefied of material utilized. As such, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) .
The second being found in (Col. 10, lines 5-9) which teaches that separation of the article can be facilitated by using a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article is formed. This heats the screen slightly and frees the article. 
 (Col. 9, lines 14-19) teaching that a downward, supply movement of rod 46 is then reactivated. As supply rod 46 moves downwardly within chamber 50, it is heated within heating head 84 to its melting point. As a result, liquid material flows downwardly into flow passage 94 and out through dispensing outlet 98.
Regarding claim 2, 	
Wherein the secondary heater comprises the furnace and 
the surface heater.
Crump teaches the following:
Crump details both secondary heater types the first being secondary heater found in (Col. 21, lines 44-49) teaching a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. This is expanded on (Col. 3, lines 64-End & Col. 4, lines 1) and (Col. 8, lines 35-43) highlighting that the secondary heater has a controller that allows for varying the temperature. 
The second being found in (Col. 10, lines 5-9) which teaches that separation of the article can be facilitated by using a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article is formed. This heats the screen slightly and frees the article. 
Regarding claim 5, 	
Further comprising: a controller configured to regulate movement of the crucible and the build surface relative to each other.
Crump teaches the following:
(Col. 5, lines 60-66) teaches that a dispensing head 2 and base plate 10 are supported for mechanical movement relative to each other. In the preferred embodiment shown, this is accomplished by providing mechanical means for translational movement of base plate 10 laterally along “X” and “Y” axes of a base plane and for vertical movement of dispensing head 2 along a 'Z' axis. This is best seen in (Fig. 1). (Col. 6, lines 6-9) teaches that it will thus be seen that article-receiving base plate 10 may be moved along the X and Y axes indicated in FIG. 1 by the selected actuation of motors 24 and 20, respectively. (Col. 6, lines 16-20) teaches that a third drive motor 32 supplies driving, rotary power to screw 30 and is mounted on support arm 8 by bracket 34 as shown. Selected actuation of reversible motor 32 thus rotates screw 30 to provide up and down vertical movement of dispensing head 2 on slide bearing 26. (Col. 6, lines 27- 31) teaches that for a fully-automated operation, motors 20, 24, and 32 are computer-controlled by drive signals generated from a computer 36, by means of which a computer-aided design (CAD) can be created at a design person's work station.
Regarding claim 6, 	
Wherein the primary heater comprises an induction coil, a resistance coil, or combinations thereof.
Crump teaches the following:
(Col. 12, lines 28-33) teaches that the nozzle 226 has a heating element in the form of an electric-resistance coil 238 that is provided around the body of nozzle 226.
Regarding claim 7, 	
Wherein the crucible comprises a metal with a melting point greater than a softening point of the feedstock.
Crump teaches the following:
The nozzle 226 is made of heat-conducting material, such as silver or preferably aluminum.
Regarding claim 8, 	
Wherein the actuator comprises a plunger that presses the feedstock.
Crump teaches the following:
(Col. 21, lines 31- 39) teaches that positioned along the length of the manifold 162 are a plurality of solenoid actuators, each having a connected plunger 166 with a bottom tip valve element 168 positioned in close, operating relation to a dispensing outlet or orifice 170. The controllers 164 could be electrically actuated solenoids, or they could be air actuators connected to a supply source of pressurized air, in a manner as is commonly utilized with air actuated valves.
Regarding Claim 9,
Wherein the plunger is further arranged to wipe an inside surface of the barrel.
Crump teaches the following:
(Col. 21, lines 31-35) teaches that the positioned along the length of the manifold 162 are a plurality of solenoid actuators, each having a connected plunger 166 with a bottom tip valve element 168 positioned in close, operating relation to a dispensing outlet or orifice 170.
Regarding claim 10,
Wherein the glass feedstock is a rod having a diameter greater than about 1 mm.
Crump teaches the following:
 (Col. 13, lines 26-34) teaches that the strand or filament 204 may vary through a considerable size range, with all of the strand guide passages having to be adjusted accordingly. With a strand 204 diameter of 0.050 inches, the internal diameter of strand passages 246, 250 and 228 would be on the order of 0.0540 inches. This arrangement ensures that flexible strand 204 will not be obstructed in its movement through guide tube 244, seal 248, and liquefier nozzle 226. Where a 0.05 in diameter is equal to 1.27 mm. Noting, that while no discrepancies are perceived to exist, it should be noted that the case law for change of size may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
B.) Claim(s) 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crump, in further view of Luke Rodgers (US-2012/0,258,250, hereinafter Rodgers)Regarding claim 1, 	
A glass article manufacturing system, comprising: 
a crucible comprising a barrel and a nozzle, 
the barrel configured to accept a glass feedstock; 
a heating system comprising: 
a primary heater disposed in thermal communication with the nozzle, and configured to heat the feedstock within the nozzle; and 
a secondary heater spaced from the primary heater, 
the secondary heater comprising at least one of: 
(i) a furnace positioned proximate the nozzle and configured to anneal the extruded feedstock, and 
(ii) a surface heater configured to heat a build surface that receives the extruded feedstock from the nozzle; and 
an actuator positioned proximate the barrel that extrudes the feedstock through the nozzle as extruded feedstock.
Crump teaches the following:
(Col. 7, lines 19-23) teaches that the supply rod 46 is inserted into supply chamber 50 of dispensing head 2 through a guide sleeve 48 as is best shown in (Fig. 3). Various means may be utilized for advancing supply rod 46 through supply chamber 50 as material from the rod is dispensed through nozzle 4. 
(Col. 6, lines 65) teaches that various material may be used for the rod, (Col. 7, lines 3-7) teaches that glass, and particularly Corning glass, would also be satisfactory. Materials of varying degree of transparency would be useful in forming certain objects, such as for forming windows in model buildings.
(Col. 21, lines 41-49) teaches that a main electric resistance strip heaters disposed lengthwise along the internal wall surfaces of manifold 162 serve to initially heat and liquefy the solid supply materials 172 and 174; This is expanded on (Col. 7, lines 59-65) highlighting that the primary heater has a controller that allows for varying the temperature.
It should be noted that only a single type of the secondary heater options is required, however Crump teaches three types of secondary heaters as detailed below and found in (Col. 21, lines 44-49), (Col. 10, lines 5-9) & (Col. 9, lines 14-19) for each of the various acceptable secondary heater varieties mentioned, respectively. 
The first being found in (Col. 21, lines 44-49) teaching a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. This is expanded on (Col. 3, lines 64-End & Col. 4, lines 1) and (Col. 8, lines 35-43) highlighting that the secondary heater has a controller that allows for varying the temperature. Highlighting, while no discrepancies are perceived to exist it is understood that the temperature selected impacts the liquefied of material utilized. As such, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) .
The second being found in (Col. 10, lines 5-9) which teaches that separation of the article can be facilitated by using a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article is formed. This heats the screen slightly and frees the article. 
 (Col. 9, lines 14-19) teaching that a downward, supply movement of rod 46 is then reactivated. As supply rod 46 moves downwardly within chamber 50, it is heated within heating head 84 to its melting point. As a result, liquid material flows downwardly into flow passage 94 and out through dispensing outlet 98.
Regarding Claim 1, Crump teaches the entirety of claim 1, including details regarding various types of secondary heaters that may be implemented including separate strip heaters mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. Crump adding that the secondary heater has a controller that allows for varying the temperature depending on the material utilized and that the temperature utilized impacts the state of the material (i.e. solid or liquid), (Col. 8, lines 35-43). Crump is silent on details regarding annealing the material. In analogous art for a method for building a three-dimensional part, the method comprising providing a printed three-dimensional part and support structure, where the support structure comprises at least two polymers having different glass transition temperature, Rodgers suggests details regarding annealing the material and consequently the article fabricated, and in this regard Rodgers teaches the following:
([0016]) teaches that the annealing cycle may be performed while the 3D part and the support structure are being printed. ([0016]) adding that annealing cycles are suitable for enhancing interlayer bonding; increasing part strength, elongation, and toughness; reducing porosity; and providing transparent and/or translucent properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus incorporating a movable dispensing head provided with a supply of material which solidifies at a predetermined temperature, where the temperature is regulated at several points including a main electric resistance strip heaters disposed lengthwise along the internal wall surfaces of manifold, and secondary heaters comprising a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170, a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article, of Crump. By utilizing a temperature that anneals that material and thus article fabricated, while the article is being fabricated, as taught by Rodgers. Highlighting, implementation utilizing a temperature that anneals the material and consequently article fabricated during printing allows for suitably enhancing interlayer bonding; increasing part strength, elongation, and toughness; reducing porosity; and providing transparent and/or translucent properties, ([0016]).
Regarding claim 2, 	
Wherein the secondary heater comprises the furnace and 
the surface heater.
Crump teaches the following:
Crump details both secondary heater types the first being secondary heater found in (Col. 21, lines 44-49) teaching a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. This is expanded on (Col. 3, lines 64-End & Col. 4, lines 1) and (Col. 8, lines 35-43) highlighting that the secondary heater has a controller that allows for varying the temperature. 
The second being found in (Col. 10, lines 5-9) which teaches that separation of the article can be facilitated by using a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article is formed. This heats the screen slightly and frees the article. 
Regarding claim 5, 	
Further comprising: a controller configured to regulate movement of the crucible and the build surface relative to each other.
Crump teaches the following:
(Col. 5, lines 60-66) teaches that a dispensing head 2 and base plate 10 are supported for mechanical movement relative to each other. In the preferred embodiment shown, this is accomplished by providing mechanical means for translational movement of base plate 10 laterally along “X” and “Y” axes of a base plane and for vertical movement of dispensing head 2 along a 'Z' axis. This is best seen in (Fig. 1). (Col. 6, lines 6-9) teaches that it will thus be seen that article-receiving base plate 10 may be moved along the X and Y axes indicated in FIG. 1 by the selected actuation of motors 24 and 20, respectively. (Col. 6, lines 16-20) teaches that a third drive motor 32 supplies driving, rotary power to screw 30 and is mounted on support arm 8 by bracket 34 as shown. Selected actuation of reversible motor 32 thus rotates screw 30 to provide up and down vertical movement of dispensing head 2 on slide bearing 26. (Col. 6, lines 27- 31) teaches that for a fully-automated operation, motors 20, 24, and 32 are computer-controlled by drive signals generated from a computer 36, by means of which a computer-aided design (CAD) can be created at a design person's work station.
Regarding claim 6, 	
Wherein the primary heater comprises an induction coil, a resistance coil, or combinations thereof.
Crump teaches the following:
(Col. 12, lines 28-33) teaches that the nozzle 226 has a heating element in the form of an electric-resistance coil 238 that is provided around the body of nozzle 226.
Regarding claim 7, 	
Wherein the crucible comprises a metal with a melting point greater than a softening point of the feedstock.
Crump teaches the following:
The nozzle 226 is made of heat-conducting material, such as silver or preferably aluminum.
Regarding claim 8, 	
Wherein the actuator comprises a plunger that presses the feedstock.
Crump teaches the following:
(Col. 21, lines 31- 39) teaches that positioned along the length of the manifold 162 are a plurality of solenoid actuators, each having a connected plunger 166 with a bottom tip valve element 168 positioned in close, operating relation to a dispensing outlet or orifice 170. The controllers 164 could be electrically actuated solenoids, or they could be air actuators connected to a supply source of pressurized air, in a manner as is commonly utilized with air actuated valves.
Regarding Claim 9,
Wherein the plunger is further arranged to wipe an inside surface of the barrel.
Crump teaches the following:
(Col. 21, lines 31-35) teaches that the positioned along the length of the manifold 162 are a plurality of solenoid actuators, each having a connected plunger 166 with a bottom tip valve element 168 positioned in close, operating relation to a dispensing outlet or orifice 170.
Regarding claim 10,
Wherein the glass feedstock is a rod having a diameter greater than about 1 mm.
Crump teaches the following:
 (Col. 13, lines 26-34) teaches that the strand or filament 204 may vary through a considerable size range, with all of the strand guide passages having to be adjusted accordingly. With a strand 204 diameter of 0.050 inches, the internal diameter of strand passages 246, 250 and 228 would be on the order of 0.0540 inches. This arrangement ensures that flexible strand 204 will not be obstructed in its movement through guide tube 244, seal 248, and liquefier nozzle 226. Where a 0.05 in diameter is equal to 1.27 mm. Noting, that while no discrepancies are perceived to exist, it should be noted that the case law for change of size may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
C.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump, and in further view of Jahnle et al. (US-2020/0,039,146, hereinafter Jahnle)
Regarding claim 9, 	
Wherein the plunger is further arranged to wipe an inside surface of the barrel.
Regarding Claim 9, Crump teaches the entirety of claim 1, namely an apparatus incorporating a movable dispensing head provided with a supply of material which solidifies at a predetermined temperature, and a base member, which is moved relative to the dispensing head along multiple axes in a predetermined pattern to create three-dimensional objects by building up material discharged from the dispensing head onto the base member at a controlled rate and temperatures, the dispensing head includes implemented a plunger. Crump is silent on the details regarding the plunger.In analogous art for a 3D printer comprising an operational volume for holding feedstock, the viscosity of which can change, the operational volume being variable by moving a plunger, Jahnle suggests details regarding the plunger implemented, and in this regard Jahnle teaches the following:
([0012]) teaches that the plunger is divided into a print part facing the feedstock and a temperature-control part facing away from the feedstock and in thermal contact with the print part. ([0014]) teaches that It is advantageous for the print part to be produced from a harder material than the temperature-control part. The print part is subject to greater mechanical wear, as it seals the operational volume to prevent the feedstock from escaping and can therefore rub against the inner wall of the operational volume. As shown in (Fig. 2) the plunger is depicted to be flush with the inside surface of the barrel. With (Fig. 1) showing that the depressed plunger allows for moving material that has been feed into it from funnel. As such, the sealing manner of the print part is understood to block and stop any backlog of material from transpiring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus incorporating a movable dispensing head provided with a supply of material which solidifies at a predetermined temperature, where the temperature is regulated at several points including a main electric resistance strip heaters disposed lengthwise along the internal wall surfaces of manifold, and secondary heaters comprising a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170, a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article, of Crump. By utilizing a flush plunger in a 3D printing nozzle, as taught by Jahnle. Highlighting, implementation of a flush plunger in a 3D printing nozzle allows for properly sealing the nozzle such that provides a means for moving material that needs to be been feed, (Figs. 1 & 2)
D.) Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump and in further view of James Page (US-2015/0,266,235, hereinafter Page)
Regarding claim 11,
Wherein a composition of the glass feedstock varies over a length of the feedstock.
Regarding Claim 13, Crump teaches the entirety of claim 1, including details regarding various types of secondary heaters that may be implemented including separate strip heaters mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. Crump including a wide variety of materials that may be utilized in the apparatus including glass amongst other material alternatives, (Col. 6, lines 65-End & Col. 7, lines 1-4). Crump is silent on the feedstock material varying over the length, In analogous art for a method includes independently controlling a feed rate for each of at least two different input materials for three dimensional (3D) printing to generate a processed material that varies continuously in composition along at least a portion of its length, adding syncing features to the processed material at specific locations of the processed material, and creating data that coordinates the specific locations of the processed material with the continuous variation in composition of the processed material, wherein the data and the syncing features are useable by a 3D printer to synchronize the continuous variation in composition of the processed material with volumetric or surface locations of an object during 3D printing of the object using the processed material, (Abstract), Page suggests details regarding creating a material that comprises a composition that varies over the length and creating instructions corresponding to this variety in the material so that it may be appropriately implemented by a 3D printer in fabricating an article anticipated, and in this regard Page teaches the following:
(Abstract) teaches that creating data that coordinates the specific locations of the processed material with the continuous variation in composition of the processed material, wherein the data and the syncing features are useable by a 3D printer to synchronize the continuous variation in composition of the processed material with volumetric or surface locations of an object during 3D printing of the object using the processed material. Highlighting, ([0004]) clarifies that the material implemented is understood to be a computer controlled, generated and processed material that varies in composition along its length.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus incorporating a movable dispensing head provided with a supply of material which solidifies at a predetermined temperature, where the temperature is regulated at several points including a main electric resistance strip heaters disposed lengthwise along the internal wall surfaces of manifold, and secondary heaters comprising a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170, a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article, of Crump. By utilizing a computer controlled and generated set of instruction corresponding to a material that varies in composition along its length, as taught by Page. Highlighting, utilizing a computer controlled and generated set of instruction corresponding to a material that varies in composition along its length allows for improved strength and more mechanically robust; it more closely matches the ideal or intended part shape; and it may contain decorative and structural filament patterns on its exterior which are not constrained to be planar and which can better meet the aesthetic, structural and functional requirements for a given part as shown in (Fig. 3), when compared to the prior art of (Fig. 2),  ([0073] & [0074]). E.) Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump and in further view of Hoelldorfer et al. (US-2018/0,200,955, hereinafter Hoelldorfer)
Regarding claim 12,
Further comprising: an insert positioned between the barrel and the feedstock.
Regarding Claim 12, Crump teaches the entirety of claim 1, including details regarding various types of secondary heaters that may be implemented including separate strip heaters mounted on the outside surface of the bottom of the manifold adjacent to outlet 170 serve to closely control the temperature of the liquefied material to a level just slightly above its solidification temperature. Crump is silent on utilizing an inserting positioned between the barrel and the feedstock.In analogous art for A 3-D printing device, comprising at least one printing head unit and at least one feeding device for feeding a printing material to the at least one printing head unit in at least one operating state, Hoelldorfer suggests details regarding implementing a coating on the barrel, thus providing an insert between the barrel and the feedstock, and in this regard Hoelldorfer teaches the following:
([0021]) teaches that preferably the nozzle of the printing bead unit has a coating having a hardness of at least 200 HV 10, preferentially of at least 600 HV 10, preferably of at least 1200 HV 10, and particularly preferably of at least 2000 HV 10 on an inner side. Particularly preferably, the at least one nozzle of the printing head unit has a coating that consists, at least in part, of a ceramic, such as tungsten carbide, for example, on an inner side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus incorporating a movable dispensing head provided with a supply of material which solidifies at a predetermined temperature, where the temperature is regulated at several points including a main electric resistance strip heaters disposed lengthwise along the internal wall surfaces of manifold, and secondary heaters comprising a separate strip heaters 178 mounted on the outside surface of the bottom of the manifold adjacent to outlet 170, a conductive wire mesh screen substrate 108 made of copper wires to which a low voltage current is applied after the article, of Crump. By utilizing a coating, preferably a ceramic coating with a high HV hardness, as taught by Hoelldorfer. Highlighting, implementation of a coating, preferably a ceramic coating with a high HV hardness allows for advantageously low wear of the printing head unit, in particular of the nozzle of the printing head unit can be achieved, ([0021]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James Page (US-2018/0,250,748) – teaches in the (Abstract) a system includes a first system configured and arranged to combine at least two different input materials; a controller coupled with the first system and configured to independently control a feed rate for each of the different input materials into the first system to generate a processed material that varies in composition along its length; and a second system configured and arranged to add syncing features to the processed material. The syncing features are useable by a material deposition system to synchronize the variation in composition of the processed material during additive manufacturing of an object using the processed material.
Liu et al. (US-2002/0,145,213) – teaches in the (Abstract) a solid freeform fabrication method and related apparatus for fabricating a three-dimensional, multi-material or multi-color object from successive layers of a primary body-building powder, at least a modifier powder and a binder powder in accordance with a computer-aided design of the object, the method including and on ([0133]) teaches that the order to produce a multi-material 3-D object in which the material composition varies from point to point or from layer to layer, the presently invented method may further include the steps of (1) creating a geometry of the 3-D object on a computer with the geometry including a plurality of data points defining the object; each of the data points being coded with a selected material composition, (2) generating programmed signals corresponding to each of the data points in a predetermined sequence; and (3) operating the powder-dispensing and electrophotographic imaging devices in response to the programmed signals to dispense and deposit selected powder material compositions.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741              
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715